Title: Thomas Jefferson to Archibald Thweatt, 23 May 1810
From: Jefferson, Thomas
To: Thweatt, Archibald


          
            Dear Sir
             
                     Monticello 
                     May 23. 10.
          
             Yours of the 18th was recieved on the 21st. I am happy to learn that our settlement goes on so harmoniously. but it could not well be otherwise; as I suppose the Commissioner can never have been presented with fairer papers, or fuller in a case of so long standing. there can be no objection
			 to the transfer of debets from Fleming’s to Skelton’s account, where the article is properly chargeable to either; nor do I think we should be precluded from it by our testator’s having debited them to Fleming in the first instance. it is not till the settlement of an account that either party is bound by the form he may have first given to it, or the entries he may have made in it.
			 the
			 insolvency of Fleming’s estate is a just ground of making election to transfer to Skelton’s accounts any debets to which he was liable: and there can be no doubt that the Chancellor will marshal Skelton’s assets so as to indemnify out of the Specialty fund what Specialty creditors may have taken from the simple contract fund. I never doubted that on a fair settlement mr Skelton would be considerably indebted to mr Wayles. the thing spoke for itself. he had not a shilling of property but the naked island. he purchased every negro, horse & other animal for stocking it, & had no resource for money but or credit but in mr Wayles, and he did not live long enough for the place to re-pay the capital which stocked it. it was from a willingness that justice should be done to his representatives in any way in which it was practicable, that I proposed settling the account on the
			 principle of rent & hire. I did not suppose it possible to trace the amount and value of the crops. if that can be done, it is certainly the most just, because it is probably what the parties
			 had
			 agreed to do. but in doing this I
			 cannot think the Chancellor will never allow the joint occupation of the two plantations on the main to be set-off against that of Elk island. they had but about 80. as of low grounds; the island 1000. as. very little use was made of the highlands except for timber to inclose the island, and I do not doubt that ⁹⁄₁₀ of the crops were made on the island. however if this should be ultimately disallowed by the Chancellor, you will do well to 
                  consider whether it is best to claim it. I leave this altogether to yourself, and shall be perfectly satisfied with whatever you shall do in it. your investigations must by this time have made you infinitely better acquainted with all the details than I am after a lapse of five & thirty years, during which I have not only never thought on the subject, but have had all the ideas & recollections which were then in my mind, thrust out by other matters which wholly engrossed it. I cannot therefore but hope that my going to Richmond will be altogether unnecessary and journies are become very serious things to me. should any good cause, of which I am not aware, render it necessary; I wish it could be putting 
                  put off till the fall. 
                  at this moment I am, by an accidental strain, confined to an almost constant recumbent position, & I have mended so slowly during the 10. days since the accident, that it would be some weeks before I could expect to be able to undertake a journey. 
                  on the 16th of July I must set out for Bedford, & shall be absent a month, after which the same objection to the season will occur which postponed our meeting till autumn the last year. my first prayer is therefore to be excused altogether; my second if I must be called on, to put it off till the fall.
          
                  Livingston’s writ has been served, damages 100,000.D. and certainly that is not one fourth of the value of the batture, if he is entitled to recover that, and out of my private fortune. in that case the issue of the accounts which are the subject of this letter will be still less interesting to me.
			 however
			 I have no fear of it’s being
			 proved he had no right to the batture, and that in performing the duty of removing him from a public property he had seised, I acted with all the sanctions the constitution had provided for me,
			 and
			 am covered by that of the legislature who have ever since maintained the ground I took. I suppose Livingston has been urged to this by his federal friends who will never forgive me the justice which I have been the instrument of rendering them. present me affectionately to mrs Thweatt and my most esteemed friends at Eppington and be assured of my sincere attachment & respect to yourself.
          
            Th:
            Jefferson
        